THE COURT,
(THRUSTON, Circuit Judge, contra,)
affirmed uie decree of the orphans’ court.
CRANCH, Chief Judge,
stated his opinion to be, that the rights of all parties under the will are to be decided by the law of Virginia. The powers and jurisdiction, only, of the orphans’ court are to be ascertained by the law of Maryland. The rights of the legatees, and of the executor, are to be governed by the law of Virginia. By that law the court is to fix the compensation of the executor. It is a right which the executor has under that law. The court in Virginia is not obliged to give the compensation in the form of commissions; but may take the commissions, (or rather the sum upon which commissions might be charged) as a guide to their discretion. So may the orphans’ court here. And the supreme court has decided in Nicholls v. Hodges, 1 Pet. [26 U. S.] 562, that the rate of compensation is exclusively in the cognizance of the orphans’ court, and its decision is conclusive.